El Juez Asociado SeñoR Aldeey,
emitió la opinión del tribunal.
El Registrador de la Propiedad de Ponce se negó a inscribir un expediente de dominio de un solar con casas porque la posesión del solar está inscrita en sus libros a favor de otra persona.
El caso de Santiago v. El Registrador, 26 D. P. R. 138, citado por el recurrido en apoyo de su negativa de inscrip-ción es aplicable al presente caso, pues en él fué negada la *32inscripción de dominio de nna de las tres parcelas de qne se componía la finca objeto del expediente porque su posesión estaba inscrita a favor de distinta persona, y sostuvimos esa negativa de inscripción por la autoridad de los artículos 20 y 82 de la Ley Hipotecaria y por la de varias decisiones nuestras que entonces citamos.
Sostiene sin embargo el recurrente que de acuerdo con nuestra decisión en los casos de Wiscovich v. El Registrador de San Germán, 30 D. P. R. 127, y de Porto Rican Leaf Tobacco Co. v. El Registrador, 17 D. P. R. 228, y con la reso-lución de la Dirección General del Eegistro de España de 18 de octubre de 1886, 3 D. R. 544, es procedente la inscripción solicitada, porque la persona a cuyo favor está inscrita la posesión, que es Matilde Figueroa, fué citada por medio de su sucesión como anterior dueño de la finca en la informa-ción de dominio.
En el caso citado de Wiscovich se promovió el expediente posesorio por el motivo de que la finca estaba inscrita a favor de otra persona y se quiso acreditar la posesión y se-guir al mismo tiempo el procedimiento establecido por el artículo 393 de la Ley Hipotecaria para casos de existir un asiento contradictorio a la inscripción que se solicita, o sea, citando y oyendo a la persona a cuyo favor se baile inscrita la finca, y nosotros aprobamos la conducta seguida por Wis-covicb aunque sostuvimos la negativa de inscripción porque estimamos que para que pudiera inscribirse otra posesión no obstante la inscripción anterior contradictoria era nece-sario que constase con absoluta claridad el consentimiento de la persona a cuyo favor aparecía el referido asiento o que se le citó en forma debida, cuyas constancias no existían en dicho caso. El caso a que acabamos de referirnos no es aplicable al presente pues en éste no se hizo constar como en aquel que había un asiento contradictorio a favor de Ma-tilde Figueroa de modo que su sucesión pudiera oponerse por este motivo a la declaración de posesión ni se acordó *33la cancelación de la inscripción contradictoria y se promovió solamente nn expediente corriente de dominio en el que se solicitó la citación únicamente como anteriores dueños, sin qne se acomodara también al procedimiento del artículo 393 de la Ley Hipotecaria.
El caso de Porto Rican Leaf Tobacco Co., supra, tampoco es aplicable porqne según se resume en sn syllabus, la circunstancia de haberse citado en una información de do-minio a las personas de quienes bubo la finca el promovente, y por edictos a todas las demás a quienes pudiera perjudi-car la inscripción de dominio solicitada, sin que nadie se hu-biera presentado a hacer oposición alguna, no es motivo su-ficiente para que pueda ser privado de su derecho aquel que tenga inscrita a su favor la posesión de la misma finca, y no resulte haber sido citado expresamente en el expediente de información de dominio, a menos que hubiere prestado para ello su asentimiento expreso, o que hubiere sido oído y vencido en juicio, por lo que en el caso presente no basta con que la Sucesión de Matilde Figueroa haya sido citada como representante de la anterior dueña de la finca. Ade-más, ni siquiera se consignan los nombres de las personas que componen la sucesión de Matilde Figueroa por lo que no puede saberse por la sentencia declarando justificado ‘el dominio quiénes constituyen la expresada sucesión.
La resolución de España que se cita tampoco es aplicable al caso presente, pues sólo se refiere a que la citación por edictos es eficaz cuando los que hayan de ser notificados se hallen ausentes o sean desconocidos.

La nota recurrida debe ser confirmada.